DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosal et al (Nucleic Acid Therapeutics, 2012, vol.22, no.5: 323-334, cited from IDS) and in further view of Weller et al (US 8067571, November 2011, cited from IDS), Seifert (WO 00/15265, March 2000, of record) and de Visser et al (WO 2009/139635, November2009, cited from IDS).
Ghosal et al teach antisense peptide-peptide nucleic acid conjugates as antibacterial agents against P.aeruginosa (see Abstract), one of such compounds is compound 3984 in Table 4, which comprises instant SEQ ID NO: 35, targeting AcpP gene, and the peptide portion of conjugate part same as in last compound in instant claim 1, such compound being one of good activity (see bridging paragraph between pages 327 and 328). Ghosal et al teach that such peptide conjugation facilitates bacterial uptake of antibacterial oligonucleotides and that oligonucleotide can be morpholino oligonucleotide (see second column on page 323), 10-12 bases in length (see first column on page 326).
Ghosal do not teach all structural elements of compounds as instantly claimed, or targeting sequence comprising SEQ ID NO: 2, or combination of compounds of claim 1 with polymyxin B or polymyxin B nanopeptide.
Weller et al teach peptide-conjugated morpholino oligonucleotide compounds that are antisense to bacterial genes (see lines 20-27 in column 1). The target gene can be AcpP of Pseudomonas aeruginosa and others (see Table 1 in column 30). The conjugated peptide Haemophilus influenza (see lines 39-41 in column 11).
Seifert teaches antisense oligonucleotides targeted to bacterial genes (see Abstract).
One of the oligonucleotides, of SEQ ID NO: 72 targeting Haemophilus influenza (see second line on page 30, third line on page 29), comprises instant SEQ ID NO: 2:
SEQ ID NO:2                1 GTTGTTTGATC 11
                             |||||||||||
SEQ ID NO: 72        1 TCGTCTGTTGTTTGATCG 18

Further Seifert teaches including morpholino backbone in the oligonucleotides (see lines 29-30 
on page 17) and using nucleic acid uptake sequences (see lines 25-27 on page 3). Seifert teaches administration of the oligonucleotides alone or in combination (see lines 20-22 on page 30).
De Visser et al teach that polymyxin B and/or polymyxin B nonapeptide can be used for treatment of Pseudomonas aeruginosa or Haemophilus influenza infections (see Iines 25-31 on page 1, lines 1-3 on page 15, lines 27-31 on page 11).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify compound taught by Ghosal et al with morpholino backbone as taught by Weller et al, arriving at instant invention. One of the Haemophilus influenza and suggests morpholino modification and conjugation of such oligonucleotide to compounds improving uptake. Further any such conjugate can be used in combination with polymyxin B and/or polymyxin B nonapeptide, because de Visser et al teach that those compounds can be used for treatment of the same bacterial infections as in Ghosal et al and Seifert. It is obvious to combine things known separately to have same effect (In re Kerkhoven, MPEP 2144.06). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 17, 18, 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7,790,694 in view of Ghosal et al, Weller et al, Seifert and de Visser et al, as above. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims teach antibacterial antisense conjugates with morpholino backbone. Structural elements of claims 1, 17, 18, 20 are disclosed in claims 1-8 from '694 and in Weller et al and Ghosal et al. Teachings of Ghosal et al, Weller et al, Seifert and de Visser et al are discussed above. It would have been obvious to modify targeting sequence taught by Ghosal et al or Seifert by modification from '694 and Weller et al and further make a combination of such conjugate with polymyxins taught by de Visser et al in order to further improve activity of antibacterial compound of Ghosal et al or Seifert or make a combination with another antibacterial compound, polymyxin.

Claims 1, 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,534,220 in view of Ghosal et al, above, Weller et al, above, Seifert, above, and de Visser et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims teach antibacterial antisense conjugates with morpholino backbone, which can be used in methods of treatment claimed in claims 1-25 from '220. Structural elements of claims 1, 17, 18 and 20 are disclosed in claims 1-25 from '220 and in Weller et al and Ghosal et al. Teachings of Ghosal et al, Weller et al, Seifert and de Visser et al are discussed above. It would have been obvious to modify targeting sequence taught by Ghosal et al or Seifert by modifications from '220 and Weller et al and further make a combination of such conjugate with polymyxins taught .

Claims 1, 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,067,571 in view of Ghosal et al, above, Seifert, above, and de Visser et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims teach antibacterial antisense conjugates with morpholino backbone, which can be used in methods of treatment claimed in claims 1-17 from '571. Structural elements of claims 1-13 are disclosed in claims 1-17 from '571 and Ghosal et al. Teachings of Ghosal et al, Seifert and de Visser et al are discussed above. It would have been obvious to modify targeting sequence taught by Ghosal et al or Seifert by modifications from '571 and further make a combination of such conjugate with polymyxins taught by de Visser et al in order to improve activity of antibacterial compound of Ghosal et al or Seifert or make a combination with another antibacterial compound, polymyxin.

Claims 1, 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.9,249,243 in view of Ghosal et al, above, Weller et al, above, Seifert, above, and de Visser et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims teach antibacterial antisense conjugates with morpholino backbone. Structural elements of claims 1, 17, 18, 20 are disclosed in claims 1-18 from '243 and in Weller et al and Ghosal et al. Teachings of Ghosal et al, Weller et al, Seifert and de Visser et al are discussed above. It would .

Claims 1, 17, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,144,762 in view of Ghosal et al, above, Weller et al, above, Seifert, above, and de Visser et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims teach antibacterial antisense conjugates with morpholino backbone. Structural elements of claims 1, 17, 18 and 20 are disclosed in claims 1-14 from '762 and in Weller et al and Ghosal et al. Teachings of and Ghosal et al, Weller et al, Seifert and de Visser et al are discussed above. It would have been obvious to modify targeting sequence taught by and Ghosal et al or Seifert by modification from '762 and Weller et al and further make a combination of such conjugate with polymyxins taught by de Visser et al in order to improve activity of antibacterial compound of Seifert or make a combination with another antibacterial compound, polymyxin.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 04/15/2020 have been fully considered but they are not persuasive. Applicant did not provide any specific arguments against any references in previous rejections.
New rejections are presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635